IN THE SUPREME COURT OF THE STATE OF NEVADA


                JAMES ALPHAXARD MUNGAI,                                 No. 75247
                Appellant,
                vs.                                                      FILE
                THE STATE OF NEVADA,
                Respondent.




                         ORDER VACATING JUDGMENT AND REMANDING
                            This is an appeal from a judgment of conviction, pursuant to a
                jury verdict, of sexual assault with the use of a deadly weapon and battery
                resulting in substantial bodily harm constituting domestic violence. Eighth
                Judicial District Court, Clark County; Susan Johnson, Judge.
                            Appellant James Mungai argued that the district court
                erroneously denied his fair-cross-section challenge without conducting an
                evidentiary hearing. Before voir dire commenced, Mungai objected to the
                65-person venire because it contained only four African-Americans and thus
                did not represent a fair cross-section of the community. See Williarns v.
                State, 121 Nev. 934, 939, 125 P.3d 627, 631 (2005) (explaining that a
                defendant "is entitled to a venire selected from a fair cross section of the
                community under the Sixth and Fourteenth Amendments of the United
                States Constitution"). The district court denied Mungai's claim without
                conducting an evidentiary hearing on the systematic exclusion allegations
                he made, instead relying on its recollection of prior testimony from the jury
                commissioner in another case on a similar allegation. This court issued an
                order of limited remand for the district court to conduct an evidentiary
                hearing on Mungai's claim. See Mungai v. State, Docket No. 75247, Order

SUPREME COURT
        OF
     NEVADA


goo it.41n
                                                                           2- -       31S
of Limited Remand at 3 (Mar. 6, 2020); Valentine v. State, 135 Nev. 463,
466, 454 P.3d 709, 714 (2019) (concluding that "an evidentiary hearing is
warranted on a fair-cross-section challenge when a defendant makes
specific allegations that, if true, would be sufficient to establish a prima
facie violation of the fair-cross-section requirement).
            After the hearing, the district court rejected Mungai's challenge
in part but nevertheless found that systematic exclusion affected the
composition of Mungai's venire and resulted in an underrepresentation of
African Americans. Based on the district court's finding, Mungai would be
entitled to relief. See Vasquez v. Hillery, 474 U.S. 254, 263 (1986) (providing
that "when a petit jury has been selected upon improper criteria . . . we have
required reversal of the conviction because the effect of the violation cannot
be ascertainecn; Cortinas v. State, 124 Nev. 1013, 1024, 195 P.3d 315, 322
(2008) (holding that structural errors are "intrinsically harmful . . . [and]
necessarily render a trial fundamentally unfaie (internal quotation marks
omitted)). Thus, this court ordered the parties to submit responses
addressing the effect of the district court's order on the instant appeal
without expressing an opinion on the merits.        See Mungai, Docket No.

75247, Order to Show Cause at 2 (June 16, 2021). While the State does not
concede the propriety of the district courfs order, it acknowledges that
Mungai is entitled to a new trial based on the finding of systematic
exclusion in the jury selection process. Mungai agrees. Because the parties




     "The Honorable Jasmin D. Lilly-Spells, Judge, presided at the
evidentiary hearing.




                                       2
                concur, and without expressing any opinion regarding the merits of the
                district court's order, we
                            ORDER the judgment of conviction VACATED AND REMAND
                this matter to the district court for proceedings consistent with this order.2



                                                                                          , J.
                                                             Cadish


                                                                   Pielep.                , J.
                                                             Pickering    7
                                                                                          , J.
                                                             Herndon




                cc:   Hon. Susan Johnson, District Judge
                      Hon. Jasmin D. Lilly-Spells, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                      2Becauserelief is warranted on this basis, we need not reach Mungai's
                remaining contentions.
SUPREMO COuRT
        OF
     NEvADA

                                                      3
101 1,I7A